1                                                           The Honorable Richard A. Jones
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
11                                            )   NO. 2:18-CR-00131-RAJ
     UNITED STATE OF AMERICA,
12                                            )
                             Plaintiff,       )
13                                            )   ORDER GRANTING MOTION TO
           vs.                                    CONTINUE PRETRIAL MOTIONS II
14                                            )
                                              )   DEADLINE
15   JEROME RAY WILSON,                       )
16                   Defendant.               )
                                              )
17
18         THIS MATTER having come to the Court’s attention through Defendant’s
19
     Motion to Continue Pretrial Motions II Deadline, filed on behalf of the Defendant
20
     herein by his attorney, KEN THERRIEN, in the above captioned case therefore, and
21
     the Court finding good cause,
22
           IT IS HEREBY ORDERED that the Defendant Jerome Ray Wilson’s Motion
23
     to Continue Pretrial Motions II Deadline (Dkt. #801) is hereby GRANTED.
24
     ///
25
26
     ///

27   ///
28   ///
29   ///
30    ORDER GRANTING MOTION TO CONTINUE                     KEN THERRIEN, PLLC
      PRETRIAL MOTIONS II DEADLINE                            413 NORTH SECOND STREET
31    Page 1                                                      YAKIMA, WA 98901
                                                                     (509) 457-5991
1         The parties shall adhere to the following amended briefing schedule:

2               Filing of Pretrial Motions         June 27, 2019
3               Filing of Responses                July 11, 2019
4               Filing of Replies                  July 18, 2019
5               Hearing Date                       Monday, August 5, 2019 at 9:00 a.m.
6
7
8         DATED this 12th day of June, 2019.
9
10
11
                                                   A
12                                                 The Honorable Richard A. Jones
13
                                                   United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   ORDER GRANTING MOTION TO CONTINUE                       KEN THERRIEN, PLLC
     PRETRIAL MOTIONS II DEADLINE                              413 NORTH SECOND STREET
31   Page 2                                                        YAKIMA, WA 98901
                                                                      (509) 457-5991
